On order of the Court, notice is hereby given that the Supreme Court proposes an amendment to CPCR 46 to read as follows (new matter in italics):
Rule 46. Landlord-Tenant Division.
•1-.9 — Unchanged.
.10 Post Judgment Motions.
(aMb) — Unchanged.
(c) Should the motion for new trial or motion to set aside default judgment be granted, the court shall set-the now-trial dato sovon days from dato-of hearing-on-the motion. If tho seventh day shall fall on a holiday,-then the trial date shall bo cot for tho next secular day. Upon granting-of a motion as aforesaid, tho judge shall order a-defendant to forthwith oscrow-an additional seven days rent, may order additional escrow to be paid if the action is not tried forthwith.
(dMi) — Unchanged.
*914.11-.14 — Unchanged.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, in order that they may make the notifications specified in GCR 1963, 933. Any comments with reference to the adoption of the proposed amended CPCR 46 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1, 1975.